Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Statement of Reasons for Allowance

Applicant has amended the claims over the prior art of Douglas, Maggiore, and Silverbrook.  Independent claim 1 now includes the limitation of: wherein the data source comprises a first data field to store data identifying which additive manufacturing build material processing apparatus are authorized to use the additive manufacturing build material container, the first data field having a condition that makes the first data field read-only after an initial write is accepted. Independent claim 10 now includes the element that the data field is locked to be read-only field and prevents overwrite when the storage volume is exhausted.  And independent claim 19 includes the element of that the data source has a flag indicating that data of the data source has been previously accessed, where, if the flag is set indicating that the data source has been previously accessed, the data source is deemed invalid.  No prior art could be found that could be added to Douglas, Maggiore, and Silverbrook that includes the added elements of the independent claims for an obvious type rejection.  The applicant has also filed a terminal disclaimer to obviate the non-statutory double patenting rejection for patent 10,967,579.   Applicant’s arguments filed on 8/1/2022 are fully considered and are persuasive. The rejections of independent claims 1, 10, 19, and subsequent dependent claims are withdrawn. 
It is for these reasons that the applicant’s invention is novel and non-obvious over the prior art of record and stated herein.  Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD G ERDMAN whose telephone number is (571)270-0177. The examiner can normally be reached Mon - Fri 7am - 5pm EST; Off every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M. Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAD G ERDMAN/Primary Examiner, Art Unit 2116